12/14/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0563


                                       DA 22-0563
                                    _________________

 IN RE THE PARENTING PLAN OF:
 S.N.,

 ROBERT NEWHOUSE,

              Petitioner and Appellee,                                ORDER
 v.

 MARION KEEZER, k/n/a MARION SCOTT

              Respondent and Appellant.
                                _________________

       Appellant Marion Keezer, k/n/a Marion Scott was granted an extension of time to
file and serve the opening brief on or before December 7, 2022. The opening brief is now
overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than January 3, 2023. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all parties in this appeal.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   December 14 2022